ORDER
DAVIS, District Judge.
This matter is before the Court upon Defendant’s objections to United States Magistrate Judge Erickson’s Report and Recommendation dated October 12, 1995, and upon Defendant’s appeal of the Magistrate Judge’s Order dated October 12, 1995.
Pursuant to statute, the Court has conducted a de novo review of the record. 28 *376U.S.C. § 636(b)(1); Local Rule 72.1(e). Based on that review and all the arguments of the parties, the Court ADOPTS the Report and Recommendation.
The Defendant also seeks reversal of Magistrate Judge Erickson’s Order of October 12, 1995 denying his motions to compel production of Sentencing Guideline information, disclosure of the government’s witness list, bill of particulars, disclosure of grand jury transcripts, disclosure of government expert summaries prior to trial, and severance. The Court must modify or set aside any portion of the Magistrate Judge’s order found to be clearly erroneous or contrary to law. See 28 U.S.C. § 636(b)(1)(A); Fed.R.Civ.P. 72(a); Local Rule 72.1(b)(2). Based on review of the record and the submissions of the parties, the Court concludes that although the Magistrate Judge’s Order is neither clearly erroneous nor contrary to law, this court will nonetheless grant Defendant partial relief and order the government to turn over its expert witness summaries twenty-one (21) days prior to trial.
Accordingly, IT IS HEREBY ORDERED that:
1. The Defendant’s motion to dismiss the Indictment for want of subject matter jurisdiction [Clerk Docket No. Ill] is DENIED.
2. The Defendant’s motion to dismiss and/or strike all references to actions to defraud the State of Minnesota of sales tax [Clerk Docket No. 111] is DENIED.
3. The Defendant’s motions for the suppression of physical evidence and statements [Clerk Docket Nos. 28 and 29] are DENIED.
4. The Defendant’s motion to dismiss Counts 21 and 22 [Clerk Docket No. Ill] is DENIED, and
Magistrate Judge Erickson’s Order is AFFIRMED except as follows:
1.The Defendant’s motion to compel the immediate disclosure of expert witness summaries is GRANTED to the extent that the government must turn over its expert witness summaries no later than twenty-one days prior to trial.